IN THE SUPR.EME COURT OF THE STATE OF DELAWARE

ANTONIO DEJESUS, §
§ No. 62l, 2015
Defendant Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 1l02022304
STATE OF DELAWAR.E, §
§
Plaintif’f` Bclow, §
Appellee. §

Submitted: December 7, 2015
Decided: February l, 2016

Before VALIHURA, VAUGHN and SEITZ, Justices.
0 R D E R

This l" day of February 20l6, it appears to the Court that:

(l) This appeal is from the appellant’s conviction and sentencing on
October 14, 2015 on a violation of probation. The appellant, Antonio DeJesus,
filed the notice of appeal on November 16, 2015. Under Supreme Court Rule 6,
the notice of appeal was due to be filed on or before November 13, 2015.'

(2) On November 16, 2015, the Clerk issued a notice under Supreme
Court Rule 29(b), directing DeJesus to show cause why the appeal should not be

dismissed as untimely flled. In response, DeJesus explains that he had difficulty

' See Del. Supr. Ct. R. 6(a)(iii) (providing that a notice of appeal must be filed within thirty days
of sentencing).

acquiring the notice of appeal form from the prison law library and the postage
required from the prison commissary. I-Ie asks the Court to accept the appeal as

timely filed.

(3) "Time is a jurisdictional requirement."z The jurisdictional defect
created by the untimely filing of an appeal cannot be excused unless the appellant
can demonstrate that the delay in filing the appeal is attributable to court-related
personnel.3 An appellant's pro se status does not excuse a failure to comply strictly
with the Court’s jurisdictional requirements.4

(4) DeJesus does not contend, and the record does not reflect, that his
failure to timely file the notice of appeal is attributable to court-related personnel.
Consequently, this case does not fall within the exception to the general rule that
mandates the timely filing of a notice of appeal.

NOW, THEREFORE, IT IS ORDERED under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

 

2 C'arr v. Sta!e, 554 A.Zd 778, 779 (Del. 1989).

3 McMillan v. State, 2013 WL 5974l l0 (Del. N0v. 7, 2013) (citing Bey v. State, 402 A.Zd 362,
363 (Del. 1979)).

4 Alcock v. Residence Inn by Marriot!, lnc., 2012 WL 2870217 (Del. July 12, 2012) (citing Carr
v. Slate, 554 A.Zd 778, 779 (Del. 1989)).